Citation Nr: 1537906	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Whether new and material evidence has been received to reopen a claim of entitlement to Department of Veterans Affairs (VA) benefits based on the character of discharge.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant served on active duty from June 1971 to October 1974.  He was discharged "Under Other Than Honorable Conditions."  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 administrative decision by the VA Regional Office (RO) in Detroit, Michigan. 

Although the RO adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  Therefore, the issue has been recharacterized as noted on the first page of this decision.  

The Board notes that there are inconsistencies in the record concerning the Social Security number to identify the appellant.  For example, the number printed on his service documents and on documents generated by VA is different from the number printed on a copy of a Social Security card supplied by the Veteran.  Nonetheless, as all other identifying information concerning the appellant is consistent (except for the spelling of his middle name), there is no uncertainty that the appellant is one and the same individual and that the evidence contained in his claims file pertains to him.  

It is also noted that the appellant's substantive appeal is not of record.  In a November 2011 memorandum to the appellant's representative at the time, the RO requested a copy of the appellant's "Form 9" (i.e., his substantive appeal statement), as it appeared to have been misplaced.  It was noted that VA's Veterans Appeals Control and Locator System (VACOLS) had been updated to show that a substantive appeal had been received (in March 2011), but that it was not presently in the file.  Given that the RO has acknowledged receipt of a VA Form 9 (or equivalent substantive appeal) on the issue now before the Board and has certified the appellant's appeal to the Board in March 2012, the Board finds that it is appropriate to proceed and address the matter on appeal despite the fact that a substantive appeal is currently not available for review.  In short, the Board finds that it has jurisdiction to consider the matter on appeal.  38 C.F.R. § 20.101(d).  

Additionally, the Board observes that during the pendency of the appeal, the appellant has been represented by The American Legion beginning in June 2009 and then by a private attorney beginning in March 2012.  However, in a letter dated in October 2012, a copy of which was provided to the appellant, the attorney requested the RO to withdraw his power of attorney because he was no longer representing the appellant.  Therefore, as the appellant has not designated another representative, the Board deems that he is representing himself and proceeding with his appeal pro se.  

The reopened claim of entitlement to VA benefit payments based on the character of discharge is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1975 and in November 1995, the RO issued determinations that the appellant's character of discharge was a bar to receipt of VA benefits; after notification, the appellant did not file a notice of disagreement.
 
2.  Additional evidence received since the November 1995 decision is new, relates to an unestablished fact necessary to substantiate the merits of the issue, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received since the RO's November 1995 determination, and the issue of whether the character of the appellant's military discharge is a bar to VA benefits is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Initially, it is noted that as the Board's decision to reopen the claim is favorable to the appellant, no further action is required to comply with the VCAA.

II. Procedural History and Evidence Previously Considered

In administrative determinations in May 1975 and November 1995, the RO notified the appellant that his claim for VA benefits was denied on the basis that the character of his discharge from service was found to be under dishonorable conditions.  In the letters, the RO also notified the appellant of his procedural and appellate rights.  The notice included the appellant's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The appellant did not file a notice of disagreement with either determination, nor was new and material evidence received within one year of the RO's determinations.  Thus, the May 1975 and November 1995 decisions became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the last final determination in November 1995 consisted of the appellant's service personnel records and service separation form.  Such evidence shows that he was discharged from the Army in October 1974 under other than honorable conditions, which followed a special court-martial for a variety of offenses, including wrongful possession of marijuana and controlled substance, larceny of stealing cash and a state license plate, disrespectful language and deportment toward superior officers, and disobeying lawful orders issued by officers.  He also had 410 days of lost time during his period of service, which included 210 days lost "under excess leave" from July 13, 1973 to February 2, 1974.  

In a May 1975 Administrative Decision, the RO found that the appellant's unreliability as manifested by his unauthorized absence, possession of controlled items, larceny, disrespectful language toward his superiors, absence without official leave, and 410 days lost time constituted willful and persistent misconduct.  The RO thus concluded that the appellant's period of service was held to have been terminated under other than honorable conditions, and constituted a bar to all VA benefits.  

III. Current Claim to Reopen

As the unappealed May 1975 and November 1995 RO determinations are final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.

Where, as here, a claim for VA benefits has been previously denied, a subsequent claim may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, in determining whether the low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110(2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed (i.e., the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received).  Duran v. Brown, 7 Vet. App. 216(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The records received since the last final determination in November 1995 consist of VA and private medical records, and statements of the appellant, his current and former wives, and his former representative attorney.  The medical records show that since 2009 the appellant has been evaluated and diagnosed with mental disorders to include posttraumatic stress disorder and major depression.  The statements of the appellant and his current and former wives are to the effect that the appellant has mental disorders that have affected him and their relationships for decades.  The appellant's former representative asserted in a March 2012 statement that at the time of his discharge the appellant should be considered insane, and that the offenses that led to his discharge occurred shortly after he returned from Vietnam when he was still suffering from the "after effects of participating in heavy combat."  

Thus, it is essentially being claimed that the appellant's current mental diagnoses were manifested during service, following his Vietnam tour, such that he should be considered to have been insane at that time.  In other words, it is contended that the appellant's discharge under other than honorable conditions should not be a bar to VA benefits because the claimant was insane at the time that he committed the acts that caused his discharge.  VA law provides that a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

The Board finds the appellant's new insanity claim as well as the medical evidence, the credibility of which must be presumed, when taken together provides for the first time credible evidence in support of the appellant's claim that he may have been insane at the time he committed the offenses that caused his discharge, and therefore these offenses should not be a bar to his obtaining VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354.  Therefore, the Board finds that the additional evidence is both new and material evidence.  Accordingly, the claim as to whether the character of the appellant's discharge for his period of service from June 1971 to October 1974 constitutes a bar to VA benefits is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed in the Remand attached to this decision.   


ORDER

New and material evidence having been submitted, the appeal to reopen a claim that the appellant's character of discharge does not constitute a bar to VA benefits, is reopened; to that extent only, the claim is granted.


REMAND

As to the merits of the claim of whether the character of the appellant's discharge for his period of service from June 1971 to October 1974 constitutes a bar to VA benefits, the record does not contain a complete copy of the appellant's service personnel records, only copies of some documents generated in connection with the appellant's special court-martial.  Moreover, the record does not contain any service treatment records.  Therefore, on remand the RO should obtain these records.

The appellant's claim involves ongoing psychiatric problems since service, but the record contains only a few medical records from VA and a private therapist, dated in 2009 and 2010, which were submitted by the Veteran.  Thus, the RO should seek to obtain and associate with the record all of the appellant's post-service medical records relevant to complaints, evaluation, and diagnosis of a psychiatric disability.  

Given the appellant's competent claims regarding his experience with having psychiatric problems during and since service, and the records after service that document his complaints, diagnoses, and treatment for a psychiatric disorder, the Board finds that the RO should obtain a VA medical opinion as to whether the appellant met the VA definition of insanity at the time he committed the offenses that led to his discharge from service under other than honorable conditions.  See 38 U.S.C.A. §§ 5103A(d), 5303(b); 38 C.F.R. § 3.354; McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant appropriate VCAA notice.  To that end, the notice should inform him of the criteria he must satisfy to be eligible for VA benefits, specifically the issue of insanity, as defined at 38 C.F.R. § 3.354(a), and what evidence in that regard is necessary to substantiate his claim and the relative duties of VA and the claimant to obtain such evidence.  Further, notify the appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any psychiatric symptoms in service and any ongoing symptoms since service, to specifically include evidence of insanity during service.  

2.  Request the Veteran to furnish information, and any records (VA and private) in his possession, concerning  treatment for his psychiatric problems after service, and inform him that he may also furnish a medical release authorizing the RO to obtain such records on his behalf.  

3.  Obtain from the appropriate repository the appellant's complete service personnel file and his service treatment records for association with the claims file.  

4.  Take appropriate action to locate the missing VA Form 9, or substantive appeal equivalent, in regard to the matter on appeal for association with the claims file.  In that regard, a November 2011 memorandum indicates that the form has apparently been misplaced.  Document all efforts in the record.

5.  If the missing VA Form 9, or substantive appeal equivalent, cannot be located, so advise the Veteran and afford him another opportunity to provide to VA the information or contentions that he had provided in his original (missing) VA Form 9 or substantive appeal equivalent.

6.  Following the above development, the AOJ should send the claims file for review and a medical opinion.  If the opinion provider believes an examination is necessary to provide the requested opinion, the AOJ should ensure that it is arranged.  The medical provider is requested to prepare an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant was insane, as defined by VA, at the time he committed the offenses/misconduct that led to his discharge under other than honorable conditions.

The opinion provider is advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

In providing an answer to the above question, the opinion provider should consider and address as necessary the appellant's competent lay claims.

If unable to provide an answer to the above question, the provider should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in the report.

7.  After the foregoing is completed, readjudicate the claim.  If the decision is adverse to the appellant, issue him a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


